

116 HR 6091 IH: Federal Employee Combat Zone Tax Parity Act
U.S. House of Representatives
2020-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6091IN THE HOUSE OF REPRESENTATIVESMarch 4, 2020Mr. Wittman introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to exclude from gross income certain combat zone compensation of civilian employees of the United States.1.Short titleThis Act may be cited as the Federal Employee Combat Zone Tax Parity Act.2.Exclusion from gross income for certain combat zone compensation of civilian employees of the United States(a)In generalSection 112 of the Internal Revenue Code of 1986 (relating to certain combat zone compensation of members of the Armed Forces) is amended by adding at the end the following:(e)Civilian employees(1)In generalGross income does not include so much of the compensation as does not exceed the maximum amount specified in subsection (b) for active service as an employee of the United States for any month during any part of which such employee—(A)served in a combat zone, or(B)was hospitalized as a result of wounds, disease, or injury incurred while serving in a combat zone,but this paragraph shall not apply for any month beginning more than 2 years after the date of the termination of combatant activities in such zone. (2)DefinitionsFor purposes of this subsection—(A)EmployeeThe term employee has the meaning given such term by section 2105 of title 5, United States Code.(B)Active serviceThe term active service means active Federal service by an employee..(b)Conforming amendments(1)The heading for section 112 of such Code is amended to read as follows:112.Certain combat zone compensation of members of the Armed Forces and civilian employees of the United States.(2)The item relating to section 112 in the table of sections for part III of subchapter B of chapter 1 of such Code is amended to read as follows:Sec. 112. Certain combat zone compensation of members of the Armed Forces and civilian employees of the United States..(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.